Citation Nr: 0946734	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 6, 2008, 
for resumption of benefit payments based on nonservice-
connected death pension with aid and attendance to the 
surviving spouse.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1946 to 
February 1947.  He died in March 1953.  The appellant is the 
Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision by the Department of 
Veterans Affairs (VA) Pension Management Center (PMC) in St. 
Paul, Minnesota, that resumed payment of nonservice-connected 
death pension with aid and attendance benefits, effective 
from August 6, 2008.  


FINDINGS OF FACT

1.  The appellant was granted an award of nonservice-
connected death pension (pension), effective October 1969. 

2.  The appellant's countable income for pension was 
excessive, and her pension payments were terminated, from 
October 2003.  Although she was notified of that 
determination, she did not file a notice of disagreement.  

3.  On August 6, 2008, VA received information indicating 
that the appellant was disabled and in need of aid and 
attendance.  

4.  In October 2008, the appellant was granted an aid and 
attendance allowance, effective from August 6, 2008.  

5.  The payment of pension resumed effective from August 6, 
2008.  
6.  Prior to August 6, 2008, there was no communication from 
the appellant or her representative that constitutes a formal 
claim or other evidence that may be construed as an informal 
claim for entitlement to resumption of payment of nonservice-
connected death pension with aid and attendance.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
2008, for the resumption of payment of nonservice-connected 
death pension with aid and attendance to the surviving spouse 
have not been met.  38 U.S.C.A. §§ 1521, 5107, 5312 (West 
2002 & Supp. 2009);  38 C.F.R. §§ 3.23, 3.102, 3.272, 3.660 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was granted an award of nonservice-connected 
death pension (pension), effective October 1969.  The 
appellant became entitled to benefits from the Social 
Security Administration (SSA) in October 2003.  Since SSA 
payments are included in countable income, the appellant's 
countable income for pension was excessive, and her pension 
payments were terminated, from October 2003.  The appellant 
was notified of the termination of payments in October 2004 
but she did not file a notice of disagreement with respect to 
that determination.  

On August 6, 2008, VA received information indicating that 
the appellant was disabled and in need of aid and attendance.  
In October 2008, the appellant was granted an aid and 
attendance allowance, effective from August 6, 2008.  That 
award increased the maximum annual rate of pension (because 
it included an aid and attendance allowance).  Since the 
appellant's only income, her SSA payments, was less than the 
maximum annual rate of pension with aid and attendance, the 
appellant's countable income was no longer excessive.  As a 
result, the payment of pension resumed effective from 
August 6, 2008.  

The appellant asserts that the effective date of the resumed 
pension payments should be calculated from when her pension 
was terminated in October 2003.  She presents no legal 
arguments to support her position.  

The maximum annual rate of pension shall be the amount 
specified by the Secretary of VA in accordance with the 
requirements set forth by Congress and that specified amount 
shall be increased from time to time under 38 U.S.C.A. 
§ 5312.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  That maximum 
annual rate of pension is reduced by countable income.  
Annual countable income is reduced by medical expenses and 
other specified items set forth in 38 C.F.R. § 3.272.  Thus, 
when the appellant began receiving SSA benefits in 
October 2003, her countable income was greater than the 
maximum annual rate of pension and pension payments were 
properly terminated.  38 C.F.R. § 3.660(a) (2); see also 
38 C.F.R. § 3.661(b)(2)(iii) (2009).  Moreover, although she 
was sent notice of that determination by the St. Paul Pension 
Management Center, she did not file a timely notice of 
disagreement.  

When the appellant was granted an aid and attendance 
allowance, the maximum annual rate of pension was adjusted 
upwards by the amount of that allowance.  Once that occurred, 
the appellant's SSA benefits no longer exceeded the maximum 
annual rate of pension with aid and attendance allowance, and 
the pension payments could resume.  

For the effective date for resumption of pension payments, 
the general rule is that benefits may not be authorized for 
any period prior to the date of receipt of a new claim.  
38 C.F.R. § 3.660(b).  Here, the appellant's income and net 
worth statements received by VA on August 6, 2008, have been 
treated as a claim to resume pension benefit payments.  Prior 
to August 6, 2008, there was no communication from the 
appellant or her representative that constitutes a formal 
claim or other evidence that may be construed as an informal 
claim for entitlement to resumption of payment of nonservice-
connected death pension with aid and attendance.  

Since the claim was received on August 6, 2008, benefits are 
not authorized for any period prior to that claim date.  
Since the appellant's benefits payments were effective on the 
earliest date authorized under 38 C.F.R. § 3.660(b), an 
effective date earlier than that is not authorized under that 
regulation.   

There are two exceptions to the general effective date rule 
of 38 C.F.R. § 3.660(b).  If the payments were terminated due 
to anticipated income for a particular 12-month annualization 
period, they may be resumed in accordance with the facts 
found but not earlier than the beginning of the appropriate 
12-month annualization period-provided that satisfactory 
evidence is received within the same or the next calendar 
year.  38 C.F.R. § 3.660(b)(1).  If, on the other hand, the 
claimant's actual income did not permit payment for a given 
12-month annualization period, pension may be awarded 
effective at the beginning of the next 12-month annualization 
period-provided satisfactory evidence is received within 
that period.  38 C.F.R. § 3.660(b)(2).  

These exceptions do not provide the appellant with a 
resumption of payment effective date earlier than August 6, 
2008.  Regardless whether the termination of payments is 
determined by the anticipation of SSA benefits that would 
exceed the maximum annual rate of pension (without the aid 
and attendance allowance) or by the actual SSA benefits paid 
that in fact exceeded the maximum annual rate (without the 
aid and attendance allowance), for any 12-month annualization 
period that would include time before August 6, 2008, the 
appellant's countable income would be excessive and she would 
not be able to receive benefits.  It is only when the 
August 6, 2008, date is used to calculate the 12-month 
annualization period that there is a gap between the 
countable income of SSA benefits and the maximum annual rate 
(because the maximum annual rate does not include the aid and 
attendance allowance until August 6, 2008).  Thus, there is 
no basis for an effective date prior to August 6, 2008.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the appellant did not dispute the facts in 
the record nor did she submit any legal theories under which 
an earlier effective date would be appropriate.  Hence, there 
is no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
appellant's appeal arises from her disagreement with the 
effective date of the pension payments following the grant of 
an aid and attendance allowance.  No additional notice is 
required for downstream elements, such as effective date 
issues, so that any defect in notice can not be prejudicial.  
Cf., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial).  

As for assisting the appellant, VA retrieved the Veteran's 
claims folder that contained past information about the 
appellant's pension eligibility.  There are no outstanding 
requests for assistance because the appellant did not submit 
any such requests.  Thus, VA fulfilled its duty to assist the 
appellant in this appeal.  




ORDER

An effective date earlier than August 6, 2008, for the 
resumption of benefit payments based on nonservice-connected 
death pension with aid and attendance is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


